Citation Nr: 0602564	
Decision Date: 01/30/06    Archive Date: 02/07/06

DOCKET NO.  04-26 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether new and material evidence has been submitted 
which is sufficient to reopen a previously denied claim of 
entitlement to service connection for an acquired psychiatric 
disorder.

2.  Entitlement to service connection for a spine condition.

3.  Entitlement to service connection for a headache 
condition.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a March 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office in 
St. Paul, Missouri (the RO).  

Procedural history

The veteran served on active duty in the United States Navy 
from February 1974 to August 1975.

In May 1984, the veteran filed a claim of entitlement to 
service connection for acute anxiety.  This claim, phrased by 
the RO as entitlement to service connection for a 
psychiatric-personality disorder and substance dependence, 
was denied in a June 1984 rating action.  The veteran 
appealed that decision in September 1984.  In a June 1985 
decision, the Board denied the veteran's claim on the merits.

In April 2003, the veteran filed to reopen his previously-
denied claim of entitlement to service connection for a 
psychiatric disability.  He also submitted claims of 
entitlement to service connection for a back disability and a 
headache disability.  These claims were denied in the above-
referenced March 2004 rating decision.  The veteran initiated 
an appeal of this decision and requested de novo review by a 
Decision Review Officer (DRO).  The DRO issued a statement of 
the case (SOC) in June 2004 that continued the denial of his 
claims.  The veteran's appeal was perfected with the timely 
submission of his substantive appeal (VA Form 9) in July 
2004.

The veteran initially requested a Travel Board hearing; 
however, he subsequently requested a video hearing instead.  
He withdrew his hearing request in a September 2005 
statement.  See 38 C.F.R. § 20.704(e) (2005).

In January 2006, a motion to advance this case on the Board's 
docket was granted.  See 38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. § 20.900 (2005).

The issues of entitlement to service connection for a spine 
condition and a headache condition are addressed in the 
REMAND portion of this decision.  These issues are REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.  


FINDINGS OF FACT

1.  In June 1985, the Board denied the veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder on the merits.

2.  The evidence associated with the claims folder subsequent 
to the Board's June 1985 decision is not new and not so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim of entitlement to 
service connection for an acquired psychiatric disorder.


CONCLUSIONS OF LAW

1.  The Board's June 1985 decision denying the claim of 
entitlement to service connection for an acquired psychiatric 
disorder is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§ 20.1100 (2005).

2.  Since the June 1985 rating decision, new and material 
evidence has not been received with respect to the veteran's 
claim of entitlement to service connection for an acquired 
psychiatric disorder; therefore, the claim of entitlement to 
service connection for an acquired psychiatric disorder is 
not reopened.  38 U.S.C.A. §  108 (West 2002); 38 C.F.R. § 
3.156 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for an 
acquired psychiatric disorder.  Implicit in his claim is the 
contention that new and material evidence which is sufficient 
to reopen the claim has been received.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue on appeal will then 
be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA) [codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated 
the former statutory requirement that claims be well 
grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2005)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108. 
See 38 U.S.C.A. § 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for 
benefits under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

The VCAA duty to notify currently applies to the issue on 
appeal; the standard of review and duty to assist do not 
apply to the claim unless the claim is reopened.  
See Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issue on appeal.  The 
Board observes that the veteran was informed of the relevant 
law and regulations pertaining to his claim in the June 2004 
SOC.  Specifically, the June 2004 SOC detailed the 
evidentiary requirements for service connection and also 
addressed the matter of submission of new and material 
evidence.  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in a letter dated April 
24, 2003, whereby the veteran was advised of the provisions 
relating to the VCAA.  Specifically, he was advised that VA 
would make reasonable efforts to help him obtain such things 
as medical records, employment records, or records from other 
Federal agencies, and that records from the Minneapolis VA 
Medical Center (VAMC) had been requested on his behalf.  He 
was also informed that VA would, on his behalf, obtain 
medical records as long as he completed a release form for 
such.  The veteran was asked to "complete and return an 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information, for each health care provider so that we 
can obtain treatment information.   You may way to obtain and 
send us the information yourself."  Specifically, the April 
2003 VCAA letter asked that releases be completed for Dr. 
R.A.J., the Mayo Clinic, University of Minnesota Hospital, 
Dr. M. and Dr. W.  The April 2003 VCAA letter emphasized: 
"you must give us enough information about these records so 
that we can request them from the agency or person who has 
them.  It's still your responsibility to support your claim 
with appropriate evidence."  The veteran was also advised in 
the April 2003 VCAA letter that a VA examination would be 
scheduled if necessary to make a decision on his claim.  

In addition to the above, the RO sent the veteran a letter in 
July 2003, informing him that the RO was still without 
records from the University of Minnesota Hospital.  The July 
2003 letter also stated: "You should send us copies of any 
additional medical evidence (to include copies of your 
service medical records)." 

In December 2003 the RO sent to the veteran a third letter, 
specifically asking for additional information on his part to 
reopen his claim of entitlement to service connection for an 
acquired psychiatric disorder.  The letter stated:  "we can 
make a new decision if you give us new evidence to consider.  
Evidence that a disability is due to service may include: 
records from doctors who saw you during or soon after 
service; statements from people who knew about the disability 
when it began; copies of letters written during or soon after 
service that mention [psychiatric problems]; photographs 
taken in service that show the disability."  

Finally, the Board notes that the April 2003 VCAA letter 
specifically requested the veteran to: "Send in your medical 
records."  The Board believes that this request complies 
with the requirements of 38 C.F.R. § 3.159 (b) in that it 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO. 

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].   

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

Duty to assist

As alluded to above, under the VCAA VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once the claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for benefits under a law administered by the Secretary, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002).

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of his claim.  As noted above, the veteran withdrew 
his request for a personal hearing in September 2005.

1.  Whether new and material evidence has been submitted 
which is sufficient to reopen a previously denied claim of 
entitlement to service connection for an acquired psychiatric 
disorder. 

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

For certain chronic disorders, to include psychoses, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Personality disorders are deemed to be congenital or 
developmental abnormalities and are not considered to be 
disabilities for the purposes of service connection. 
See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2005); see also Winn 
v. Brown, 8 Vet. App. 510, 516 (1996), and cases cited 
therein.

The law and regulations provide that compensation shall not 
be paid if disability was the result of the person's own 
willful misconduct or abuse of alcohol or drugs.  See 38 
U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 
3.301(c) (2005).

Finality/new and material evidence

In general, decisions by the Board are final.  38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. §§ 3.104, 20.1100 (2005).  
Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2005)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's claim to reopen was 
initiated in April 2003, this claim will be adjudicated by 
applying the revised section 3.156.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
related to an unsubstantiated fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2005).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  There must be 
new and material evidence as to each and every aspect of the 
claim which was lacking at the time of the last final denial 
in order for there to be new and material evidence to reopen 
the claim.  See Evans v. Brown, 9 Vet. App. 272 (1996).

An adjudicator must follow a two-step process in evaluating a 
previously denied claim.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Vargas-Gonzalez v. West, 12 Vet. App. 
321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Factual background

As discussed in detail above, before the Board can evaluate 
the merits of previously denied claim, it must first 
determine whether the claimant has submitted new and material 
evidence with respect to that claim after the last final 
denial, in this case the June 1985 Board decision.

The "old" evidence

At the time of the June 1985 Board decision, the evidence 
included the veteran's service medical records, which show 
the veteran presented with complaints of nervousness, 
depression, anxiety and paranoia in June 1975 and July 1975.  
On July 30, 1975, the veteran was diagnosed with passive-
aggressive personality disorder; discharge was recommended.  
The veteran was ultimately honorably discharged in August 
1975 based on unsuitability due to a character disorder.

Also of record at the time of the Board's June 1985 decision 
were records from the Minneapolis VAMC dated in May 1984, and 
a VA hospitalization report dated in September 1984.  The May 
1984 VAMC records contain a diagnosis of adjustment disorder, 
immature personality disorder and probable bipolar disorder; 
also documented was a history of drug and alcohol abuse.  The 
September 1984 VA hospitalization report shows diagnoses of 
cyclothymic mood disorder, polysubstance abuse and mixed 
personality disorder with dependent and antisocial features.

In its June 1985 decision, the Board denied the veteran's 
claim of entitlement to service connection for an acquired 
psychiatric disorder.  The Board stated that the veteran's 
in-service personality disorder was a congenital or 
developmental defect and not a disease for compensation 
purposes.  Additionally, the Board found that the veteran's 
symptoms of depression, anxiety and paranoia in service 
"were only acute situational episodes due in part to family 
problems and not manifestations of an acquired psychiatric 
disorder."  The Board pointed to the veteran's normal 
psychiatric evaluation at the time of his separation from 
service to support this finding.  As for the veteran's 1984 
diagnoses of probable bipolar disorder and cyclothymic mood 
disorder, the Board stated that such were not shown in 
service or for many years thereafter.

The veteran filed a claim to reopen his claim for an acquired 
psychiatric disorder in April 2003, which was denied in a 
March 2004 decision by the RO.  The veteran filed a timely 
appeal to the March 2004 decision.

Additional evidence received since the June 1985 Board 
decision will be referred to below.

Analysis

The June 1985 Board decision is final.  See 38 U.S.C.A. § 
7104 (West 2002); 
38 C.F.R. §§ 3.104, 20.1100 (2005).  As explained above, the 
veteran's claim for service connection for an acquired 
psychiatric disorder may only be reopened if he submits new 
and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a) (2005); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  Therefore, the Board's inquiry will be directed 
to the question of whether any additionally submitted (i.e. 
after June 1985) evidence bears directly and substantially 
upon the specific matter under consideration, namely whether 
the veteran has a current psychiatric disorder related to an 
in-service disease or injury [elements (1) and (3)].

The additional evidence received since the June 1985 Board 
decision consists of private treatment records, which mainly 
discuss unrelated ailments.  Also submitted were numerous lay 
statements.  The Board notes that most of the evidence 
submitted after the June 1985 Board decision, including the 
lay statements, reflects that the veteran's own contentions 
that he currently has an acquired psychiatric disorder that 
is related to service.  These are essentially reiterations of 
similar contentions raised previously to the effect that his 
psychiatric problems originated in military service.  As 
such, these statements are not new.  See Reid v. Derwinski, 
2 Vet. App. 312, 315 (1992).  

Moreover, it is now well established that lay persons without 
medical training, such as the veteran and the authors of the 
lay statements, are not qualified to render a medical opinion 
regarding the etiology of disorders and disabilities. In 
Moray v. Brown, 5 Vet. App. 211, 214 (1993), the United 
States Court of Appeals for Veteran Claims (the Court) 
specifically stated that laypersons are not competent to 
offer medical opinions and that such evidence does not 
provide a basis on which to reopen a claim for service 
connection.  In Routen v. Brown, 10 Vet. App. 183, 186, 
(1997), the Court again noted that "[l]ay assertions of 
medical causation cannot suffice to reopen a claim under 38 
U.S.C. 5108."

In short, the evidence submitted since the previous Board 
decision does not serve to establish crucial element (3), 
medical nexus, and the claim fails on that basis. 

The private treatment records contain an "impression" of 
"depression" by R.A.J., M.D. in June 1998.  Even if such a 
brief and isolated statement can be considered to be a 
competent diagnosis in support of element (1), a current 
acquired psychiatric disability, this evidence is not 
"material" because it does not relate to all of the 
unestablished facts necessary to establish the claim, 
specifically medical nexus to service.  See Evans, supra.  
That is, because this evidence does not tend to establish 
medical nexus, it does not raise a reasonable possibility of 
substantiating the claim on the merits.  See 38 C.F.R. § 
3.156 (2005).  In the absence of such evidence, the veteran's 
claim may not be reopened.  See Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000), [a veteran seeking disability benefits 
must establish a connection between the veteran's service and 
the claimed disability].  

The additionally submitted evidence is therefore not new and 
material.  The claim of service connection for an acquired 
psychiatric disorder is accordingly not reopened, and the 
benefit sought on appeal remains denied.


ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for an acquired 
psychiatric disorder is not reopened.  The benefit sought on 
appeal remains denied.


REMAND

2.  Entitlement to service connection for a spine condition.

3.  Entitlement to service connection for a headache 
condition.  

The veteran is seeking entitlement to service connection for 
a spine condition and a headache condition.  For the reasons 
explained immediately below, the Board finds that a remand 
for additional evidentiary development is in order.  

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in- service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in- service disease or injury 
and the current disability. See Hickson, supra.  

With respect to Hickson elements (1) and (2), service medical 
records show the veteran complained of headaches and back 
pain numerous times in service. The veteran's private medical 
records contain current diagnoses of degenerative disc 
disease of the cervical and lumbar spines and tension 
headaches.  

With respect to Hickson element (3), there is of record a VA 
examination report dated in September 2003.  However, the 
September 2003 VA examiner stated that the veteran's 
"medical record is not available."  Thus, the examiner was 
not able to review and comment on the veteran's in-service or 
post-service complaints of back pain and headaches, as well 
as documented post-service work-related back injuries.  the 
Board is in agreement with the veteran's representative that 
the examination report is not competent for VA purposes.  See 
Elkins v. Brown, 5 Vet. App. 474, 478 [rejecting medical 
opinion as "immaterial" where there was no indication that 
the physician reviewed the claimant's service medical records 
or any other relevant document that would have enabled him to 
form an opinion on service connection on an independent 
basis].  

This case presents certain medical questions which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) [the Board is prohibited from exercising its 
own independent judgment to resolve medical questions].  
These questions concern the relationship, if any, between the 
veteran's current back and headache disabilities and his 
period of service from February 1974 to August 1975, 
including complaints of headaches and back pain therein.  
There is also the matter of post-service injuries.  These 
questions must be addressed by an appropriately qualified 
physician.  See Charles v. Principi, 16 Vet. App. 370 (2002); 
see also 38 C.F.R. § 3.159(c)(4) (2005) [a medical 
examination or opinion is necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim].  

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should secure any available 
decisions, with supporting medical 
records, with respect to any workers' 
compensation claims filed by the 
veteran, in particular one related to 
a fall in October 2001.  Any such 
records so obtained should be 
associated with the veteran's VA 
claims folder.

2.  VBA should then arrange for a 
physician with appropriate expertise 
to review the veteran's VA claims 
folder and provide an opinion, with 
supporting rationale, as to whether 
the veteran's back and headache 
conditions are due to his period of 
service from February 1974 to August 
1975.  In particular, the reviewer 
should discuss the veteran's in-
service and post-service complaints 
of headaches and back pain, along 
with veteran's post-service work-
related injuries.  If the reviewer 
believes that physical examination 
and/or diagnostic testing of the 
veteran is necessary, such should be 
scheduled.  A report should be 
prepared and associated with the 
veteran's VA claims folder.

3.  The veteran's claims for 
entitlement to service connection 
for a spine condition and a headache 
condition should then be 
readjudicated in light of all of the 
evidence then of record.  If the 
benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
and given an appropriate opportunity 
to respond.  Thereafter, the case 
should be returned to the Board for 
further consideration, if otherwise 
in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).




 Department of Veterans Affairs


